Citation Nr: 1126194	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  05-21 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to October 1975 and from December 1990 to September 2002.

These matters were last before the Board of Veterans' Appeals (Board) in June 2010, on appeal of a July 2004 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the claims for additional development.

In August 2006, the Veteran was afforded a hearing before the below-signed Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

These matters were remanded by the Board on the following occasions:  in April 2007 for the collection of additional records; in May 2008 as the Veteran had submitted new evidence to the Board without a waiver of RO jurisdiction; and in June 2010 for the provision of a VA examination.  The Veteran was afforded VA examinations in January 2005, August 2007, and, pursuant to the June 2010 remand, in September 2010.  The 2005 and 2007 VA examination reports indicated that the knees were within normal limits and without disability.  

However, as observed in the June 2010 remand, an April 2009 MRI showed bilateral meniscus tears.  The Board directed that a VA examiner review the claims file and provide an opinion, based on the evidence of record, as to whether either or both meniscus tears were caused or aggravated by service or a service-connected disability.  The remand further directed that the examiner explain any determination that an opinion could not be rendered without resort to speculation.

The September 2010 examiner stated that he was "unable to say without undue speculation whether or not [the Veteran's] current meniscus tear in each knee was caused by the Veteran's service or service-connected disability."  As explanation for that determination, the examiner stated that the history provided by the Veteran did not match the service medical record and that he found "very little" information in the service medical record about knees.  Specifically, the examination report reflects that the examiner was unable to find medical records verifying the Veteran's account of in-service injuries to both knees, private treatment by a Dr. Speed, and a "line of duty" determination.  In regard to the Veteran's report that he was treated during service for knee pain and swelling, the examiner stated "I have looked at the service medical record and found possibly one visit."

Although the 2010 VA examiner indicated that he was unable to find pertinent documents within the claims file, the Board has reviewed the record and found in-service documentation pertinent to the Veteran's claims: the 2010 examination report does not reflect thorough review of the claims file, and the Board is compelled to return the 2010 examination report to the examiner for a clarifying opinion.  See 38 C.F.R. § 4.2.

If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  Id.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  Provide him with the necessary authorizations for the release of any private treatment records not currently on file.  Obtain these records and associate them with the claims folder.

2.  In accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the September 2010 examiner (if unavailable, the file should be provided to another physician of suitable background and experience) to determine whether or not the Veteran has any knee disability that is likely etiologically related to his active duty service, to include any service-connected disabilities.  The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the reviewer.  The report must reflect review of the claims folders; although review of the entire claims file is required, the examiner's attention is  drawn to the following evidence:

i. An April 1988 report of medical history reflecting that the Veteran was hospitalized for a dislocated knee in 1980, but experienced no sequelae;

ii. An October 1990 self report of medical history on which the Veteran indicated that he had a "trick or locked knee;"

iii. An April 1991 self report of medical history on which the Veteran indicated that he did not know whether or not he had a "trick or locked knee;"

iv. Service records dated April and May 1994 showing a sprain of the right knee;

v. An April 1994 determination that the Veteran injured his right knee in the line of duty;

vi. A May 1994 private treatment record by Dr. Speed showing right knee contusion and prescribing immobilization as treatment;

vii. A July 1994 service record showing that the Veteran reinjured the right knee during a fall;

viii. An August 1994 private treatment record showing that the Veteran reported for treatment of left knee pain and swelling resulting from a basketball injury;


ix. An August 1994 service sick slip stating that the Veteran was experiencing a swollen left knee;

x. An October 1994 sick slip stating that the Veteran was experiencing left knee pain;

xi. A September 1995 service treatment record stating that the Veteran was experiencing left knee pain without specific injury and noting a diagnosis of knee strain; and

xii. A November 1997 service examination report stating that the Veteran reported left knee weakness and giving way.

b. After reviewing the claims file, the examiner must provide a medical opinion as to whether it is likely that any current knee disability is the result of, or was aggravated by, the Veteran's in-service experiences.  

i. The examiner must provide a full statement of the basis (or bases) for the conclusion reached with reference of pertinent evidence, to include post-service treatment records.

ii. If determining in his or her own professional medical opinion, that an opinion cannot be rendered without resort to speculation, he or she must so state and explain why - whether there is inadequate factual information, whether the question falls outside the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.


3.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

4.  Reconsider all of the evidence of record and readjudicate the Veteran's claims for service connection.  Provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.


The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


